Exhibit 10.2 SUSSEXBANK AMENDED AND RESTATED EXECUTIVE INCENTIVE AND DEFERRED COMPENSATION PLAN THIS PLAN is adopted this 23rd day of March, 2005 and last amended on January 21, 2010, by SUSSEXBANK, a state-chartered commercial bank located in Franklin, New Jersey ( together with its subsidiaries, the “Company”).The purpose of this SussexBank Executive Incentive and Deferred Compensation Plan (the “Plan”) is to motivate and reward for achieving bank financial and strategic goals as well as to provide specified benefits to a select group of management or highly compensated employees who contribute materially to the continued growth, development and future business success of the Company.The Plan includes an option for Participants to defer Compensation or Incentive Awards.This Plan shall be unfunded for tax purposes and for purposes of Title I of the Employee Retirement Income Security Act of 1974 (“ERISA”), as amended from time to time. Article 1 Definitions Whenever used in this Plan, the following words and phrases shall have the meanings specified: “Beneficiary” means each designated person, or the estate of a deceased Participant, entitled to benefits, if any, upon the death of a Participant determined pursuant to Article 7. “Beneficiary Designation Form” means the form established from time to time by the Plan Administrator that a Participant completes, signs and returns to the Plan Administrator to designate one or more beneficiaries. “Board” means the Board of Directors of the Company as from time to time constituted. “Cash Incentive Award” means that portion of an Incentive Award paid in cash pursuant to Article 3hereof. “Change of Control” means (a) the transfer of shares of the Company’s voting common stock such that one entity or one person acquires (or is deemed to acquire when applying Section 318 of the Code) more than fifty percent (50%) of the Company's outstanding voting common stock followed within twelve months by Participant’s Termination of Employment for reasons other than death, disability or retirement; or (b) such definition of Change of Control hereafter promulgated by the Secretary of the Treasury or other authorized regulatory body, in which case such definition shall supersede any other definition of Change of Control in this Plan and shall control the terms of this Plan. “Change of Control Benefit” means the benefit set forth in Section 5.4. “Code” means the Internal Revenue Code of 1986, as amended. “Compensation” means the base salary that would be paid to the Participant during a Plan Year, absent deferrals, not including Incentive Awards and FICA taxes associated with such base salary. “Common Stock” means the shares of common stock, no par value, of Sussex Bancorp. “Deferral Account” means the Company’s accounting of a Participant’s accumulated Deferrals, plus accrued interest. “Deferrals” means the amount of a Participant’s Compensation and any Cash Incentive Award which the Participant elects to defer according to this Plan. “Disability” means (a) the Participant’s inability to engage in any substantial gainful activity by reason of any medically determinable physical or mental impairment which can be expected to result in death or can be expected to last for a continuous period of not less than twelve (12) months; or (b) if the Participant is, by reason of any medically determinable physical or mental impairment which can be expected to result in death or can be expected to last for a continuous period of not less than twelve (12) months, receiving income replacement benefits for a period of not less than three (3) months under an accident and health plan covering employees of the Company.Medical determination of Disability may be made by either the Social Security Administration or by the provider of an accident or health plan covering employees of the Company.Upon the request of the Plan Administrator, the Participant must submit proof to the Plan Administrator of the Social Security Administration’s or the provider’s determination. “Disability Benefit” means the benefit set forth in Section 5.3. “Early Termination” means Termination of Employment before Normal Retirement Age for reasons other than death, Disability, Termination for Cause or following a Change of Control. “Early Termination Benefit” means the benefit set forth in Section 5.2. “Effective Date” means March 23, 3005. “Election Form” means the forms established from time to time by the Plan Administrator that a Participant who elects to make Deferrals completes, signs and returns to the Plan Administrator to make an election under the Plan. “Incentive Award” means for any one Plan Year, a Cash Incentive Award or a Stock Incentive Award, or both, and in either case in the amount determined in accordance with this Plan. “Normal Distribution Date” means the later of the Normal Retirement Age or Termination of Employment. “Normal Retirement Age” means the Participant attaining age 65. “Normal Retirement Benefit” means the benefit set forth in Section 5.1. “Participant” shall mean any employee of the Company or of Sussex Bancorp (i)who is selected to participate in the Plan, (ii)who elects to participate in the Plan, (iii)who, if they elect to make Deferrals, signs a Participation Agreement, an Election Form and a Beneficiary Designation Form, (iv)whose signed Participation Agreement, Election Form and Beneficiary Designation Form, if any, are accepted by the Plan Administrator, (v)who commences participation in the Plan, and (vi) whose Participation Agreement, if any, has not terminated.A Participant shall also mean any employee of the Company or Sussex Bancorp (i)who is selected to participate in the Plan and selected to receive an Incentive Award, and (ii) whose completed Beneficiary Designation Form is accepted by the Plan Administrator. “Participation Agreement” shall mean a written agreement, as may be amended from time to time, which is entered into by and between the Company and a Participant.Each Participation Agree­ment executed by a Participant and the Company shall provide for the entire benefit to which such Participant is entitled under the Plan; should there be more than one Participation Agreement, the Participation Agreement bearing the latest date of acceptance by the Company shall supersede all previous Participation Agreements in their entirety and shall govern such entitlement.The terms of any Participation Agreement may be different for any Participant, and any Participation Agreement may provide additional benefits not set forth in the Plan or limit the benefits otherwise provided under the Plan; provided, however, that any such additional benefits or benefit limitations must be agreed to by both the Company and the Participant.For employees who are selected to receive an Incentive Award(s) but do not elect to defer Compensation or such Incentive Awards under the Deferral provisions of the Plan, a Participation Agreement shall not be necessary or required in order for such employee to be considered a Participant. “Plan Administrator” means the plan administrator described in Article 9. “Plan Year” means a twelve-month period commencing on January 1 and ending on December 31 of each year.The initial Plan Year shall commence on the Effective Date of this Plan. “Specified Employee” means a key employee (as defined in section 416(i) of the Code without regard to paragraph (5) thereof) of a corporation any stock in which is publicly traded on an established securities market or otherwise. “Stock Incentive Award” means that portion of an Incentive Award paid in shares of Common Stock pursuant to Article 3hereof, and subject to the restrictions contained therein. “Termination of Employment” means that the Participant ceases to be employed by the Company or Sussex Bancorp for any reason, voluntary or involuntary, other than by reason of a leave of absence approved by the Company. "Unforeseeable Financial Emergency" means a severe financial hardship to a Participant, resulting from a sudden and unexpected illness or accident of the Participant, the Participant’s spouse, or a dependent (as defined in Section 152(a) of the Code) of the Participant, loss of the Participant’s property due to casualty, or other similar extraordinary and unforeseeable circumstances arising as a result of events beyond the control of the Participant. Article 2 Selection, Enrollment and Eligibility Selection by Plan Administrator.Participation in the Plan shall be limited to a select group of management and highly compensated employees of the Company or of Sussex Bancorp, as determined annually by the Plan Administrator in its sole discretion.From that group, the Plan Administrator shall select annually, in its sole discretion, employees to participate in the Plan. Enrollment Requirements.As a condition to participation, each selected employee who also elects to make Deferrals shall complete, execute and return to the Plan Administrator a Participation Agreement, an Election Form and a Beneficiary Designation Form, all within thirty (30) days after the employee is notified by the Plan Administrator of his or her selection to participate in the Plan.In addition, the Plan Administrator shall establish from time to time such other enrollment requirements as it determines in its sole discretion are necessary.However, for employees who are selected to receive an Incentive Award(s) but do not elect to defer Compensation or such Incentive Awards under the Deferral provisions of the Plan, a Participation Agreement shall not be necessary or required in order for such employee to enroll in the Plan or to be considered a Participant. Eligibility; Commencement of Participation.An employee selected to participate in the Plan shall commence participation in the Plan on the first day of the month following the month in which the employee completes all enrollment requirements set forth in this Plan and required by the Plan Administrator, including returning all required documents to the Plan Administrator within the specified time period (the “Participation Date”).If an employee fails to meet all such requirements within the period required, in accordance with Section 2.2, that employee shall not be eligible to participate in the Plan until the first day of the Plan Year following the delivery to and acceptance by the Plan Administrator of the required documents. Termination of Participation and/or Deferrals.If the Plan Administrator determines in good faith that a Participant no longer qualifies as a member of a select group of management or highly compensated employees, as membership in such group is determined in accordance with Sections201(2), 301(a)(3) and 401(a)(1) of ERISA, the Plan Administrator shall have the right, in its sole discretion, to (i)terminate any deferral election the Participant has made for the remainder of the Plan Year in which the Participant's membership status changes, (ii)prevent the Participant from making future deferral elections and/or (iii)immediately distribute the Participant's then vested Deferral Account and terminate the Participant's participation in the Plan. Article 3
